Citation Nr: 1130882	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  03-07 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Poulson, Counsel



INTRODUCTION

The Veteran served on active duty in the Navy from October 1968 to October 1970.

This matter is before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran has been found to be incompetent for VA purposes and his appeal is brought by his spouse on his behalf.

The Veteran requested, and was scheduled for, a hearing before a Veterans Law Judge at the RO in May 2004; notice of such was mailed to him at his address of record.  The Veteran failed to report for the hearing without explanation or request to reschedule.  The hearing request is therefore considered withdrawn.  38 C.F.R. 
§ 20.704.

The Board remanded the case in October 2004, January 2007, and July 2009 for further development in an attempt to verify the Veteran's claim that he was in the country of Vietnam for purposes of the application of the presumptions of 38 C.F.R. §§ 3.307 and 3.309.  The requested development has been completed.

The issues of entitlement to service connection for posttraumatic stress disorder (PTSD) and entitlement to an increased evaluation for a left knee disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  The Veteran has a current diagnosis of type 2 diabetes mellitus, which was first shown decades after service. 

2.  The Veteran did not have active service in the Republic of Vietnam during the Vietnam era; service department records do not confirm that he set foot on the landmass of Vietnam. 

3.  The Veteran is not presumed to have been exposed to herbicide agents during service. 

4.  There is no probative evidence, including service department records, showing that the Veteran was exposed to herbicide agents during active service. 

5.  The Veteran's service treatment records do not show evidence of diabetes in service or at service separation.


CONCLUSION OF LAW

Diabetes was not incurred in, or aggravated by, active military service and may not be presumed to have been so incurred, to include as due to herbicide exposure, and the criteria for service connection for diabetes have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance 

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a). 

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
 
The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004). 

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided the appellant pre-adjudication notice by letters dated February 2002 and October 2002.  This notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  Subsequently, the appellant was provided additional notice in letters dated November 2004, August 2005, June 2008, August 2009, September 2009, and January 2010.  The June 2008 letter substantially complied with the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The  claim was subsequently re-adjudicated in an April 2009 Supplemental Statement of the Case. 

The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

VA has obtained service treatment records, service personnel records, VA treatment records, and private medical records; assisted the appellant in obtaining evidence; and afforded the opportunity to present statements and evidence.  A VA examination is not warranted.  Given the absence of in-service evidence of diabetes, the absence of identified symptomatology for many years after separation, and no competent evidence of a nexus between service and the Veteran's disability, a remand for a VA examination would unduly delay resolution.

The Veteran is in receipt of disability benefits from the Social Security Administration (SSA); however, that grant is effective February 1997, which is several years after the Veteran was diagnosed with diabetes.  There is no suggestion that records held by SSA in connection with the grant would be pertinent to the claim for service connection as to require that additional adjudication resources be expended to obtain these records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Furthermore, neither the Veteran, his wife, nor the representative has identified the Veteran's SSA records as evidence relevant to the claim on appeal.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision at this time. 


II.  Service Connection 

The appellant contends that the Veteran  has developed diabetes mellitus as a result of exposure to herbicides during service.  

If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for type 2 diabetes mellitus.  38 C.F.R. 
§ 3.307(a)(6); 38 C.F.R. § 3.309(e).  If the rebuttable presumption provisions are not satisfied, then the veteran's claim shall fail.  38 U.S.C.A. § 1113; 38 C.F.R. 
§ 3.307(d). 

A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002).  Service in the Republic of Vietnam requires service on the landmass of Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory interpretation of "service in Vietnam" as requiring in-country duty or visitation in Vietnam).

The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Diseases Not Associated With Exposure to Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).  Nevertheless, the United States Court of Appeals for the Federal Circuit has held that the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude a claimant from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to herbicide exposure.  Brock v. Brown, 10 Vet. App. 155 (1997).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

The Veteran acknowledges that he was never assigned duty in Vietnam.  He contends, however, that he was exposed to Agent Orange when he stepped off a C130 while it was refueling in Da Nang, Vietnam.  This event reportedly occurred sometime in June or July 1969.  He has provided the general names of three others, two being ship servicemen, who were onboard the plane at that time.

The Veteran's DD 214 establishes that he served on active duty in the Navy from October 1968 to October 1970.  He had one year and eleven months of foreign service.  He received the NDSM and the MUCR.  His military specialty was as a boatswain's mate, with related civilian work indicated as water transportation.  Service personnel records confirm that he served with the Western Pacific Detachment, Naval Beach Group One, from January 1969 to January 1970.  The identity of any of his ships is not of record.  His service personnel records do not show that he was ever stationed in Vietnam or served within the area of combat operations for Vietnam. 

A July 2002 Personnel Information Exchange System (PIES) response indicated that there was no evidence to substantiate any service in Vietnam.  

On the March 2003 Form 9, the Veteran stated that he had photographs of himself in Vietnam, as well as statements from family members confirming his presence in-country.

In a June 2008 letter, the RO asked the Veteran to provide names of people who served with him, names of the ships he was on, his assigned duties, and copies of the photographs and statements that he had referenced in the Form 9.  The RO sent the Veteran and/or his wife similar letters in August 2009, September 2009, and January 2010.  No photographs or statements have been submitted.  Nor has the Veteran provided the name of the ship(s) he was on in June and July 1969.
 
In April 2009, the RO asked the Naval Historical Center to (1) identify the specific 
ships on which the Veteran was stationed, (2) provide the respective deck logs and any other pertinent associated documents, and (3) certify the nature of any flights from Japan or elsewhere in the Pacific Theater on which the Veteran may have been transported to Vietnam.  The Naval Historical Center forwarded the request to the  United States Army and Joint Services Records Research Center (JSRRC) (formerly the United States Armed Services Center for Unit Records Research (CURR)).  Another April 2009 response indicates that after 30 years, deck logs are transferred to the National Archives.

 An April 2010 PIES response indicated "no evidence of any Vietnam service, nor any documentation of exposure to herbicides."  Another April 2010 PIES response also indicated no evidence of Vietnam service.

The claim file contains an internet article documenting Naval Beach Group One's operations during the Vietnam war.  However, this article is too general in nature to provide the necessary evidence to show that the Veteran set foot in Vietnam.  Thus, this article also does not support the Veteran's contentions.

In July 2010, the RO issued a formal finding of unavailability of records to corroborate the Vietnam service alleged by the Veteran.

Nonetheless, the RO continued its attempt to obtain relevant deck logs.  In an August 2010 response, the National Archives noted that Navy unit records are located at the Naval History and Heritage Command.  In a March 2011 response, the Naval History and Heritage Command indicated that deck logs for ships that served during the Vietnam period are in the custody of the National Archives, and that aviation crew and passenger lists are only retained for three years.

All attempts to verify that the Veteran actually stopped in Vietnam while traveling on a C130 have resulted in negative findings.  None of the official responses, nor any other evidence of record establishes that he ever set foot on the land mass of Vietnam.  

The Veteran's uncorroborated allegations are not entitled to great weight.  While his lay statements regarding his activities and locations are competent evidence, they are not credible.  Specifically, the Board notes the failure of the Veteran to submit photographs and lay statements, documents which the Veteran contends would corroborate his physical presence in Vietnam, despite repeated requests from the RO.  

The Board acknowledges that the Veteran has been designated as incompetent.  However, the RO also requested these documents from the Veteran's wife as the fiduciary.  

In sum, the Veteran may not be presumed to have been exposed to herbicides, and there is no evidence of record showing any actual exposure.

In addition, the probative and persuasive medical evidence of record does not show that the Veteran's diabetes is related to military service.  VA treatment records show that the Veteran was diagnosed with diabetes in 1992.  There is no medical evidence of record, including objective medical opinions, relating the Veteran's diabetes to his military service.  Finally, the Veteran has not asserted, and the record does not reflect, that diabetes existed or was treated prior to 1992, twenty-two years after his separation from service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of the claimed condition).  

The preponderance of the evidence is against the claim for service connection for diabetes mellitus; there is no doubt to be resolved; and service connection is not warranted on either a direct or presumptive basis.


ORDER

Service connection for diabetes mellitus, type II, is denied.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


